SIDE LETTER To:Sakonnet Shipping Ltd. 3rd Floor, Par La Ville Place 14 Par La Ville Road Hamilton HM 08 Bermuda Attention:Ms Deborah Paterson (the “Borrower”) 24 November 2008 Dear Sirs (i) Loan Agreement dated 24 January 2007 made between the Borrower and The Bank of Nova Scotia Asia Limited (the “Bank”) (the “Loan Agreement”) in respect of a loan facility of up to US$27,300,000 to part finance the acquisition of m.v. “Sakonnet’’ (the “Ship”); and (ii) Corporate Guarantee dated 24 January 2007 made between B+H Ocean Carriers Ltd. (the “Corporate Guarantor’’) and the Bank (the “Corporate Guarantee’’) This letter is supplemental to the Loan Agreement and Corporate Guarantee. Terms and expressions defined in the Loan Agreement and Corporate Guarantee shall have the same meanings when used herein, unless otherwise defined herein or the context otherwise requires. References in the Loan Agreement to “this Agreement” and references in the Corporate Guarantee to ‘’this Guarantee’’ shall, with effect from the date of this letter and unless the context otherwise requires, be references to the Loan Agreement and Corporate Guarantee as amended by this letter and words such as “herein”, “hereof”, “hereafter”, “hereby” and “hereto”, where they appear in the Loan Agreement and Corporate Guarantee, shall be construed accordingly. 1 The Loan Agreement shall, with effect on and from the date of this letter, be (and is hereby) amended as follows: (a) in clause 1.2, the following definitions shall be inserted in the correct alphabetical order: “Contract Employment” means any time charterparty (provided the freight rates under such charterparties are fixed and ensure a firm and predictable cashflow), contract of affreighment (or similar) and forward freight agreement (however only for hedging purposes in connection with charter agreements or charter contracts and not for speculative purposes); “Fleet Vessels” means the vessels from time to time owned by the Borrower's Group, including, without limitation: (a)the Ship; (b) m.v. “Bonnie Smithwick”, a 83,155 dwt OBO tanker built in 1993, with IMO number 9050084, registered in the name of BHOBO One Ltd. in the Bahamas Ship Registry; (c) m.t. “Rip Hudner”, a 83,155 dwt OBO tanker built in 1994, with IMO number 9077111, registered in the name of BHOBO Two Ltd. in the Bahamas Ship Registry; (d) m.t. “Searose G”, a 83,155 dwt OBO tanker built in 1994, with IMO number 9050096, registered in the name of BHOBO Three Ltd. in the Bahamas Ship Registry; (e) m.t. “Roger M. Jones”, a 74,868 dwt OBO tanker built in 1992, with IMO number 9009396, registered in the name of RMJ OBO Shipping Ltd. in the Bahamas Ship Registry; (f) m.t. “Seapowet”, a 74,928 dwt OBO tanker built in 1992, with IMO number 9014729, registered in the name of K/S Difko LXXIIIin the Bahamas Ship Registry; (g) m.t. “Sagamore”, a 68,536 dwt product tanker built in 1991, with IMO number 9002192, registered in the name of Sagamore Shipping Ltd. in the Bahamas Ship Registry; (h) m.v. “Sachem”, a 60,959 dwt product tanker built in 1988, with IMO number 8011304, registered in the name of Sachem Shipping Ltd. in the Bahamas Ship Registry; (i) m.v. “Algonquin”, a 38,147 dwt bulk carrier built in 1983, with IMO number 8005006, registered in the name of Aquidneck Shipping Corp.in the Bahamas Ship Registry; (j) m.v. “Capt. Thomas J Hudner Jr.”, a 44,999 dwt product tanker built in 1990, with IMO number 8613994, registered in the name of TJH Shipholding Ltd. in the Bahamas Ship Registry; (k) m.t. “Agawam”, a 41,209 dwt product tanker/chemical carrier built in 1982, with IMO number 8004973, registered in the name of Agawam Shipping Corp. in the Bahamas Ship Registry; (l) m.t. “Anawan”, a 38,884 dwt product tanker/chemical carrier built in 1981, with IMO number 7929671, registered in the name of Anawan Shipping Corp. in the Bahamas Ship Registry; (m) m.t. “Aquidneck”, a 40,554 dwt product tanker/chemical carrier built in 1981, with IMO number 8004985, registered in the name of Aquidneck Shipping Corp.in the Bahamas Ship Registry; and (n) m.t. “Pequod”, a 40,632 dwt product tanker built in 1982, with IMO number 8011304, registered in the name of Isabelle Shipholdings Corp. in the Bahamas Ship Registry. (b) in clause 8.4.1(h), the definition of ‘Total Debt’ shall be deleted and replaced with the following new definition: “(h) “Total Debt’’ means, on a consolidated basis, the aggregate book value of all provisions, other long term liabilities and current liabilities of the Borrower and the Corporate Guarantor (on a consolidated basis), however reduced by Cash and Cash Equivalents in excess of the minimum Cash and Cash Equivalent requirement in Clause 8.4.2(d) (Cash and Cash
